DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 July 2022 and 29 October 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 16 is objected to because of the following informalities:  claim 16 appears to have multiple improper punctuations “;”.  
16. The electrostatic machine of claim 13, wherein the dielectric fluid comprises at least one base fluid selected from the fluids consisting of: a propylene carbonate-based fluid composition; an oxalate; an amide; an imide; or a lactam.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horst (U.S. Pre-Grant Publication No. 20050006980).
Regarding independent claim 1, Horst (e.g. see Figure 9 and Figure 10) discloses an electrostatic machine (11) comprising: a plurality of stator plates (102), each comprising a stator electrode (102a, 102b), and rotationally fixed to a housing (actuator housing); a shaft (126) at least partially defined within the housing (actuator housing) and configured to rotate about an axis (center axis); a plurality of rotor plates (104), each comprising a rotor electrode (electrode film plates), and rotationally fixed to the shaft (126); a dielectric fluid (e.g. see §0078: a vertical gap separates between the rotor and stator electrode layers. This gap is formed by insulation layers on at least one of the rotor or stator film plates and it may include a dielectric fluid in between the layers) disposed in the housing (actuator housing), and that fills a gap between the plurality of stator plates (102) and the plurality of rotor plates (104); at least one seal (130) associated with the shaft (126); and wherein the at least one seal (130) comprises a material compatible with the dielectric fluid (every component in a system must be compatible).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Horst (U.S. Pre-Grant Publication No. 20050006980).
Regarding claim 4, Horst does not explicitly disclose the at least one seal comprises a fluorinated ethylene propylene.  However, because fluorinated ethylene propylene is well known, it would have been an obvious matter of design choice for one having ordinary skill in the art to have “the at least one seal comprises a fluorinated ethylene propylene” in the electrostatic machine for the purpose of maximizing the operation of the machine under high pressure and high temperature. 
Regarding claim 5, Horst does not explicitly disclose the at least one seal comprises a virgin polytetrafluoroethylene.  However, because virgin polytetrafluoroethylene is well known, it would have been an obvious matter of design choice for one having ordinary skill in the art to have “the at least one seal comprises a virgin polytetrafluoroethylene” in the electrostatic machine for the purpose of maximizing the operation of the machine under high pressure and high temperature.
Regarding claim 6, Horst does not explicitly disclose the at least one seal comprises polytetrafluoroethylene/polyetherimide.  However, because polytetrafluoroethylene/polyetherimide is well known, it would have been an obvious matter of design choice for one having ordinary skill in the art to have “the at least one seal comprises polytetrafluoroethylene/polyetherimide” in the electrostatic machine for the purpose of maximizing the operation of the machine under high pressure and high temperature.
Regarding claim 7, Horst does not explicitly disclose the at least one seal comprises a high density terpolymer comprising ethylene, tetrafluoroethylene, and perfluoromethyl vinyl ether monomers.  However, because high density terpolymer comprising ethylene, tetrafluoroethylene, and perfluoromethyl vinyl ether monomers are well known, it would have been an obvious matter of design choice for one having ordinary skill in the art to have “the at least one seal comprises a high density terpolymer comprising ethylene, tetrafluoroethylene, and perfluoromethyl vinyl ether monomers” in the electrostatic machine for the purpose of maximizing the operation of the machine under high pressure and high temperature.
Regarding claim 8, Horst does not explicitly disclose the at least one seal comprises a perfluoroelastomer.  However, because perfluoroelastomer is well known, it would have been an obvious matter of design choice for one having ordinary skill in the art to have “the at least one seal comprises a perfluoroelastomer” in the electrostatic machine for the purpose of maximizing the operation of the machine under high pressure and high temperature.
Regarding claim 11, Horst does not explicitly disclose the at least one seal comprises a liquid seal.  However, because liquid seal is well known, it would have been an obvious matter of design choice for one having ordinary skill in the art to have “the at least one seal comprises a liquid seal” in the electrostatic machine for the purpose of maximizing the operation of the machine under high pressure and high temperature.
Regarding claim 12, Horst does not explicitly disclose the liquid seal comprises a ferrofluid.  However, because ferrofluid is well known, it would have been an obvious matter of design choice for one having ordinary skill in the art to have “the liquid seal comprises a ferrofluid” in the electrostatic machine for the purpose of maximizing the operation of the machine under high pressure and high temperature.
Claims 13-30 are rejected under 35 U.S.C. 103 as being unpatentable over Horst (U.S. Pre-Grant Publication No. 20050006980) in view of Horst (U.S. Pre-Grant Publication No. 20050006980).
Regarding independent claim 13, Horst (e.g. see Figure 9 and Figure 10) discloses an electrostatic machine comprising: a plurality of stator plates (102), each comprising a stator electrode (102a, 102b), and rotationally fixed to a housing (actuator housing); a shaft (126) at least partially defined within the housing (actuator housing) and configured to rotate about an axis (center axis); a plurality of rotor plates (104), each comprising a rotor electrode (rotor electrodes), and rotationally fixed to the shaft (126); a dielectric fluid (e.g. see §0078: a vertical gap separates between the rotor and stator electrode layers. This gap is formed by insulation layers on at least one of the rotor or stator film plates and it may include a dielectric fluid in between the layers) disposed in the housing (actuator housing), and that fills a gap between the plurality of stator plates (102) and the plurality of rotor plates (104). 
Horst does not disclose the dielectric fluid comprises a dielectric fluid base and at least one additive.
However, Storr et al. (e.g. see lines 57-65 of col. 2: ) teaches the dielectric fluid comprises a dielectric fluid base and at least one additive.  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the electrostatic actuator of Horst to include “the dielectric fluid comprises a dielectric fluid base and at least one additive” as taught by Storr et al. for the purpose of improving the metal erosion rate or of reducing of the wear of the workpiece electrode.
Since Horst and Storr et al. are both from the same field of endeavor (using the dielectric fluid), the purpose disclosed by Storr et al. would have been recognized in the pertinent art of Horst.
Regarding claim 14, Horst does not explicitly disclose the dielectric fluid comprises at least one base fluid selected from the fluids consisting of: a ketone, an ester, or a carbonate.  However, because a ketone, an ester, and a carbonate are well known, it would have been an obvious matter of design choice for one having ordinary skill in the art to have “the dielectric fluid comprises at least one base fluid selected from the fluids consisting of: a ketone, an ester, or a carbonate” in the electrostatic machine for the purpose of maximizing the operation of the machine under high pressure and high temperature.
Regarding claim 15, Horst does not explicitly disclose the dielectric fluid comprises at least one base fluid selected from the fluids consisting of: isoamyl isovalerate, hexyl isobutyrate, diethyl ethyl malonate, a malonate, delta-nonalactone, or a lactone.  However, because isoamyl isovalerate, hexyl isobutyrate, diethyl ethyl malonate, a malonate, delta-nonalactone, and a lactone are well known, it would have been an obvious matter of design choice for one having ordinary skill in the art to have “the dielectric fluid comprises at least one base fluid selected from the fluids consisting of: isoamyl isovalerate, hexyl isobutyrate, diethyl ethyl malonate, a malonate, delta-nonalactone, or a lactone” in the electrostatic machine for the purpose of maximizing the operation of the machine under high pressure and high temperature.
Regarding claim 16, Horst does not explicitly disclose the dielectric fluid comprises at least one base fluid selected from the fluids consisting of: a propylene carbonate-based fluid composition, an oxalate, an amide; an imide, or a lactam.  However, because a propylene carbonate-based fluid composition, an oxalate, an amide; an imide, and a lactam are well known, it would have been an obvious matter of design choice for one having ordinary skill in the art to have “the dielectric fluid comprises at least one base fluid selected from the fluids consisting of: a propylene carbonate-based fluid composition, an oxalate, an amide; an imide, or a lactam” in the electrostatic machine for the purpose of maximizing the operation of the machine under high pressure and high temperature.
Regarding claim 17, Horst does not explicitly disclose the dielectric fluid includes at least one additive.  However, because the practice of using additive with the dielectric fluid is well known, it would have been an obvious matter of design choice for one having ordinary skill in the art to have “the dielectric fluid includes at least one additive” in the electrostatic machine for the purpose of maximizing the operation of the machine under high pressure and high temperature.
Regarding claim 18, Horst does not explicitly disclose the at least one additive comprises a free radical scavenger.  However, because using a free radical scavenger as additive is well known, it would have been an obvious matter of design choice for one having ordinary skill in the art to have “the at least one additive comprises a free radical scavenger” in the electrostatic machine for the purpose of maximizing the operation of the machine under high pressure and high temperature.
Regarding claim 19, Horst does not explicitly disclose the free radical scavenger comprises at least one compound selected from among: butylated hydroxytoluene, butylated hydroxyanisole, tertiary-butylhydroquinone, gallate, or a phenolic antioxidant.  However, because butylated hydroxytoluene, butylated hydroxyanisole, tertiary-butylhydroquinone, gallate, and a phenolic antioxidant are well known, it would have been an obvious matter of design choice for one having ordinary skill in the art to have “the free radical scavenger comprises at least one compound selected from among: butylated hydroxytoluene, butylated hydroxyanisole, tertiary-butylhydroquinone, gallate, or a phenolic antioxidant” in the electrostatic machine for the purpose of maximizing the operation of the machine under high pressure and high temperature.
Regarding claim 20, Horst does not explicitly disclose the at least one additive comprises a contamination scavenger.  However, because a contamination scavenger is well known, it would have been an obvious matter of design choice for one having ordinary skill in the art to have “the at least one additive comprises a contamination scavenger” in the electrostatic machine for the purpose of maximizing the operation of the machine under high pressure and high temperature.
Regarding claim 21, Horst does not explicitly disclose the contamination scavenger comprises at least one of an organo-metallic compound, trimethyl (phenyl) tin, or a bismuth organo-metallic.  However, because an organo-metallic compound, trimethyl (phenyl) tin, and a bismuth organo-metallic are well known, it would have been an obvious matter of design choice for one having ordinary skill in the art to have “the contamination scavenger comprises at least one of an organo-metallic compound, trimethyl (phenyl) tin, or a bismuth organo-metallic” in the electrostatic machine for the purpose of maximizing the operation of the machine under high pressure and high temperature.
Regarding claim 22, Horst does not explicitly disclose the at least one additive comprises barium titanate.  However, because barium titanate is well known, it would have been an obvious matter of design choice for one having ordinary skill in the art to have “the at least one additive comprises barium titanate” in the electrostatic machine for the purpose of maximizing the operation of the machine under high pressure and high temperature.
Regarding claim 23, Horst does not explicitly disclose the at least one additive comprises a water scavenger.  However, because a water scavenger is well known, it would have been an obvious matter of design choice for one having ordinary skill in the art to have “the at least one additive comprises a water scavenger” in the electrostatic machine for the purpose of maximizing the operation of the machine under high pressure and high temperature.
Regarding claim 24, Horst does not explicitly disclose the water scavenger comprises at least one compound selected from among: an oxazolidine, a monomeric isocyanate, and an alkoxysilane.  However, because an oxazolidine, a monomeric isocyanate, and an alkoxysilane are well known, it would have been an obvious matter of design choice for one having ordinary skill in the art to have “the water scavenger comprises at least one compound selected from among: an oxazolidine, a monomeric isocyanate, and an alkoxysilane” in the electrostatic machine for the purpose of maximizing the operation of the machine under high pressure and high temperature.
	Regarding claim 25, Horst does not explicitly disclose the water scavenger comprises at least one compound selected from among: CaCl, CaSO4, Copper (11) Sulfate, LiAH4, MgSO4, phosphorous pentoxide, potassium carbonate, a silica gel, a monomeric isocyanate, and an alkoxysilane.  However, because CaCl, CaSO4, Copper (11) Sulfate, LiAH4, MgSO4, phosphorous pentoxide, potassium carbonate, a silica gel, a monomeric isocyanate, and an alkoxysilane are well known, it would have been an obvious matter of design choice for one having ordinary skill in the art to have “the water scavenger comprises at least one compound selected from among: CaCl, CaSO4, Copper (11) Sulfate, LiAH4, MgSO4, phosphorous pentoxide, potassium carbonate, a silica gel, a monomeric isocyanate, and an alkoxysilane” in the electrostatic machine for the purpose of maximizing the operation of the machine under high pressure and high temperature.  
Regarding claim 26, Horst does not explicitly disclose the water scavenger comprises a molecular sieve provided in fluid contact with the dielectric fluid.  However, because providing a molecular sieve in fluid contact with the dielectric fluid is well known, it would have been an obvious matter of design choice for one having ordinary skill in the art to have “the water scavenger comprises a molecular sieve provided in fluid contact with the dielectric fluid” in the electrostatic machine for the purpose of maximizing the operation of the machine under high pressure and high temperature. 
Regarding claim 27, Horst does not explicitly disclose the water scavenger is provided as an additive in fluid contact with the electrode separation fluid.  However, because providing the water scavenger as an additive in fluid contact with the electrode separation fluid is well known, it would have been an obvious matter of design choice for one having ordinary skill in the art to have “the water scavenger is provided as an additive in fluid contact with the electrode separation fluid” in the electrostatic machine for the purpose of maximizing the operation of the machine under high pressure and high temperature.
Regarding claim 28, Horst does not explicitly disclose the at least one additive comprises a coated metal oxide.  However, because using a coated metal oxide as one additive is well known, it would have been an obvious matter of design choice for one having ordinary skill in the art to have “the at least one additive comprises a coated metal oxide” in the electrostatic machine for the purpose of maximizing the operation of the machine under high pressure and high temperature.
Regarding claim 29, Horst does not explicitly disclose each of the at least one additive is present in an amount between 1 ppm and 1% by weight.  However, because using additive in the dielectric fluid is well known, it would have been an obvious matter of design choice for one having ordinary skill in the art to have “each of the at least one additive is present in an amount between 1 ppm and 1% by weight” in the electrostatic machine for the purpose of maximizing the operation of the machine under high pressure and high temperature.  Furthermore, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 30, Horst does not explicitly disclose the at least one additive comprises a coated metal oxide.  However, because a coated metal oxide is well known, it would have been an obvious matter of design choice for one having ordinary skill in the art to have “the at least one additive comprises a coated metal oxide” in the electrostatic machine for the purpose of maximizing the operation of the machine under high pressure and high temperature.
Examiner’s Note:
In this Office Action, Examiner has cited particular figures, column numbers, paragraph numbers, and line numbers of the prior arts applied in the rejections.  However, other figures and passages of the same prior arts may anticipate the claim limitations as well.  Therefore, Applicants are respectfully requested to consider the prior arts in their entirety as potentially teaching claimed invention.
For amendment purpose, Applicants are very much appreciated for indicating the portion(s) of the specification which dictates the structure(s) relied on for proper interpretation as well as for verification and determination of the metes and bounds of the claimed invention.  Applicants’ indication of the specific figures and items of figures which represent features of the invention disclosed in the amended claims, is also expected. 
Additionally, in the event that other prior art(s) is/are provided and made of record by the Examiner as being relevant or pertinent to applicant's disclosure but not relied upon, the examiner requests that the reference(s) be considered in any subsequent amendments, as the reference(s) is also representative of the teachings of the art and may apply to the specific limitations of any newly amended claim(s).
Allowable Subject Matter
Claims 2-3 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to combine with independent claim(s) including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ge et al. (U.S. Patent No. 9899937) discloses peg-style electrostatic rotating machine having a dielectric fluid disposed in the housing, and that fills a gap between the plurality of stator plates and the plurality of rotor plates.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





19 November 2022
/EMILY P PHAM/            Primary Examiner, Art Unit 2837